April 6, 2010 Ms. Jessica Barberich Assistance Chief Accountant Division of Corporate Finance United States Securities and Exchange Commission Washington, D.C. 20549 RE: Realmark Property Investors Limited Partnership - II Dear Ms. Barberich: This letter is in response to your letter dated January 26, 2010 regarding Realmark Property Investors Limited Partnership - II filing of Form 10-K for the year ended December 31, 2008. (c) Property and Equipment, page F-6 1. The current asking price for the property is $4,200,000.Below is a detail of comparable sales in the area within the last two years.The average price per square foot from the detail below is $81.The property being held for sale is approximately 81,000 square feet, therefore, making the asking price of the property $52 per square foot.Based on comparable sales in the area, management believes that the asking price is fair market value and reasonable. Property Address Date Sold Sale Price Square Feet Price Per Square Foot Distance From EOP 5656 South Cedar Street Lansing, MI, 48911 Sept-2008 8.7 Miles 1504 E. Grand River Ave. East Lansing, MI, 48823 June 2008 73 0.5 Miles 13750 S. Sedona Pkwy Lansing, MI 48906 June 2009 16.5 Miles 5989 Tahoe Drive Grand Rapids, MI Dec-2009 82 65.5 Miles Ms. Jessica Barberich April 6, 2010 Page 2 2. We are unable to estimate the cost to sell the Northwind Office Park due to different fees, cost and regulation of each state.Below is the detail of the offers received for the property. Letter Of Intent / Contract Company's Name Date Amount Letter of Intent Carnegie Companies July 18, 2007 Letter of Intent E & E Capital inc. July 18, 2007 Purchase Contract Vision Realty Capital LTD July 18, 2007 Purchase Agreement Terry L. Schaich DBA Abrico, LTD. February 27, 2006 Realmark Property Investors Limited Partnership - II /s/Joseph M. Jayson Individual General Partner
